Case 3:21-cv-00619-LAB-MSB Document 5 Filed 04/19/21 PageID.70 Page 1 of 2




 1   Center for Disability Access
     Raymond Ballister Jr., Esq., SBN 111282
 2
     Russell Handy, Esq., SBN 195058
 3   Amanda Seabock, Esq., SBN 289900
 4   Mail: 8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
 6   amandas@potterhandy.com
 7
     Michelle Uzeta, Esq., SBN 164402
 8   uzetalaw@gmail.com
 9   michelleu@potterhandy.com
     710 S. Myrtle Ave., #306
10
     Monrovia, CA 91016
11   Ph: (626) 765-7625
12   Attorneys for Plaintiff
13
14                      UNITED STATES DISRICT COURT
15                   SOUTHERN DISTRICT OF CALIFORNIA
16
     Travis Morgan,                       Case No. 3:21-cv-00619-LAB-MSB
17
18             Plaintiff,
                                          Notice of Voluntary Dismissal of
19
        v.                                Complaint Without Prejudice
20                                        Pursuant to Fed. R. Civ. P.
21   Little Caesar Enterprises, Inc.; R   41(a)(1)(A)(i)
     & B Pizza, Inc., and Does 1-10,
22
23             Defendants.
24
25
26
27
28
Case 3:21-cv-00619-LAB-MSB Document 5 Filed 04/19/21 PageID.71 Page 2 of 2




 1         TO THE COURT AND ALL INTERESTED PARTIES:
 2         Plaintiff Travis Morgan, pursuant to Rule 41(a)(1) of the Federal
 3   Rules of Civil Procedure, hereby dismisses all causes of action in the
 4   Complaint against defendants Little Caesar Enterprises, Inc. and R & B
 5   Pizza, Inc., without prejudice.
 6         Neither Little Caesar Enterprises, Inc. nor R & B Pizza, Inc. have filed
 7   an answer to the Complaint nor a motion for summary judgment as to
 8   Plaintiff’s claims. Dismissal without the need for Court Order under Rule
 9   41(a)(1)(A)(i) is therefore appropriate.
10
11
12                                          Respectfully Submitted,
13   Dated: April 18, 2021
14                                          By:   /s/ Michelle Uzeta
                                                  Michelle Uzeta, Esq.
15
                                                  Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
